Illinois Official Reports

                                       Appellate Court



                            In re Linda B., 2015 IL App (1st) 132134



Appellate Court           In re LINDA B., a Person Found Subject to Involuntary Admission
Caption                   (The People of the State of Illinois, Petitioner-Appellee, v. Linda B.,
                          Respondent-Appellant).


District & No.            First District, Third Division
                          Docket No. 1-13-2134


Filed                     February 18, 2015
Rehearing denied          April 29, 2015


Held                       Although respondent’s appeal from the order for her involuntary
(Note: This syllabus admission to a mental health facility for treatment was moot due to the
constitutes no part of the fact that the 90-day period of hospitalization had expired, the
opinion of the court but public-interest exception to the mootness doctrine applied, and
has been prepared by the respondent’s contention that the admission order should be reversed
Reporter of Decisions because it was untimely filed was rejected by the appellate court and
for the convenience of the trial court’s order finding respondent to be a person subject to
the reader.)               involuntary admission was affirmed, notwithstanding respondent’s
                           contention that the petition was untimely filed in violation of section
                           3-611 of the Mental Health Code, since the court rejected respondent’s
                           claims that she was in a “mental health facility” as defined by the
                           Mental Health Code and that she was treated as a psychiatric patient,
                           even though she was on a medical floor of the hospital.



Decision Under            Appeal from the Circuit Court of Cook County, No. 2013-
Review                    COMH-1381; the Hon. David Skryd, Judge, presiding.



Judgment                  Affirmed.
     Counsel on               Legal Advocacy Service, of Hines (Laurel Spahn, of counsel), for
     Appeal                   appellant.

                              Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                              Assistant State’s Attorney, of counsel), for the People.



     Panel                    PRESIDING JUSTICE PUCINSKI delivered the judgment of the
                              court, with opinion.
                              Justices Lavin and Mason concurred in the judgment and opinion.


                                               OPINION

¶1        Respondent Linda B. appeals from an order of the circuit court of Cook County finding
       her to be a person subject to involuntary admission on an inpatient basis. Respondent
       contends that the circuit court’s order should be reversed because the petition to involuntarily
       admit her was untimely filed in violation of section 3-611 of the Mental Health and
       Developmental Disabilities Code (Mental Health Code) (405 ILCS 5/3-611 (West 2012)).
       Respondent acknowledges that the issue is moot, but contends this appeal falls within the
       public-interest and capable-of-repetition-yet-avoiding-review exceptions to the mootness
       doctrine.

¶2                                          BACKGROUND
¶3         The undisputed facts in the record before us show that on May 9, 2013, Connie
       Shay-Hadley, the mental health facility director at Mount Sinai Hospital, filed a petition
       alleging that respondent was a person subject to involuntary admission to a treatment facility.
       The petition sought emergency inpatient admission by certificate (405 ILCS 5/3-600 (West
       2010)) and indicated that respondent was admitted to the “Mental Health Facility/Psychiatric
       Unit” on April 22, 2013, at 1958 hours. The supporting certificates submitted by Dr. Medela
       Gartel, who examined respondent on May 9, 2013, at 11 a.m., and Colleen Kurtz, the
       licensed clinical social worker who examined respondent on May 9, 2013, at 12 p.m., opined
       that respondent was mentally ill, unable to care for herself, and refusing both medical and
       psychiatric treatment.
¶4         Meanwhile, on May 14, 2013, the circuit court granted the petition of Dr. Gartel for the
       involuntary administration of psychotropic medication to respondent for a period of 90 days.
¶5         Subsequently, at the June 11, 2013, hearing on the involuntary admission petition,
       Dr. Elizabeth Mirkin, a board-certified psychiatrist, testified that respondent was admitted to
       the “medical floor” of Mount Sinai Hospital on April 22, 2013, because she was experiencing
       tachycardia, or a rapid heartbeat, and found to be severely anemic. Dr. Mirkin explained that
       respondent was monitored by a psychiatrist and a sitter, who provided one-to-one
       supervision, throughout her stay on the medical floor in light of her prior admission to the
       psychiatric unit of Mount Sinai Hospital in January and her failure to take her medications.

                                                  -2-
       Dr. Mirkin stated that respondent was much calmer on June 10, 2013, when she last saw her,
       than on May 25, 2013, when she first saw respondent during her consultation rounds on the
       medical floor. Dr. Mirkin added that respondent had been diagnosed with schizophrenia more
       than 10 years ago and that she was admitted to the “psychiatric unit” of Mount Sinai Hospital
       earlier in January. Dr. Mirkin testified that she believed with a reasonable degree of
       psychiatric certainty that respondent, due to her mental illness, was unable to provide for her
       physical needs so as to require treatment on an inpatient basis. Dr. Mirkin explained that
       respondent was delusional, easily upset, and aggressive, and she had a history of
       noncompliance in taking medications, particularly whenever she was discharged from the
       hospital. Dr. Mirkin believed that respondent would benefit from inpatient treatment at Park
       Shore Nursing Home because she must take medications on a regular basis.
¶6         On cross-examination, Dr. Mirkin testified that respondent required constant supervision
       by a sitter because she wandered the hall and went to the pediatric unit to see babies. On
       redirect examination, Dr. Mirkin testified that respondent has been taking better care of
       herself because of her hospitalization and recent compliance in taking her medications.
¶7         After the State rested, respondent’s counsel moved to dismiss the petition for involuntary
       admission “based upon the petition having been filed well beyond the 24 hours after
       [respondent’s] admission.” Counsel argued that the petition was untimely filed where
       respondent was admitted to the medical floor of Mount Sinai Hospital on April 22, 2013, but
       was being treated psychiatrically. Over counsel’s objection, the circuit court granted the
       State’s request to reopen its case to present the testimony of Dr. Mirkin, who responded that
       she and her medical team do not submit petitions for patients admitted to the medical floor
       “unless we think the patient needs to go to court because the patient is noncompliant with
       treatment.” The circuit court denied respondent’s motion to dismiss the petition for
       involuntary admission, and following a brief recess, respondent rested without testifying.
¶8         After closing arguments, the circuit court granted the petition for involuntary admission
       of respondent and entered a written order, finding respondent subject to involuntary
       admission on an inpatient basis because she is a person with mental illness and who, because
       of that mental illness, is unable to provide for her basic physical needs and refusing both
       medical and psychiatric treatment. The written order also provided that respondent be treated
       at Park Shore Nursing Home, based on Dr. Mirkin’s recommendation, for a period of
       hospitalization not to exceed 90 days.

¶9                                           ANALYSIS
¶ 10       In this court, respondent contends that the circuit court’s involuntary admission order
       should be reversed because the petition was untimely filed. Respondent further contends that
       although the circuit court’s involuntary admission order has expired and the matter is
       undisputedly moot, this appeal falls within two recognized exceptions to the mootness
       doctrine.
¶ 11       Because the 90-day period of hospitalization that respondent appeals from has expired,
       we must consider the threshold issue of whether the mootness doctrine precludes our review
       of the merits of her appeal. In re Andrew B., 386 Ill. App. 3d 337, 339 (2008). “A case on
       appeal is rendered moot where the issues that were presented in the trial court do not exist
       any longer because intervening events have rendered it impossible for the reviewing court to
       grant the complaining party effectual relief.” In re India B., 202 Ill. 2d 522, 542 (2002).

                                                  -3-
       Because the existence of an actual controversy is essential to the exercise of appellate
       jurisdiction, reviewing courts will generally not decide questions that are abstract,
       hypothetical, or moot. In re James W., 2014 IL 114483, ¶ 18. However, our supreme court
       has recognized the following exceptions to the mootness doctrine: (1) the public interest
       exception; (2) the capable-of-repetition-yet-avoiding-review exception; and (3) the collateral
       consequences exception. In re Laura H., 404 Ill. App. 3d 286, 289 (2010). Whether an appeal
       should be dismissed as moot presents a question of law, which we review de novo. In re
       James W., 2014 IL 114483, ¶ 18.
¶ 12        The public interest exception permits review of an otherwise moot appeal when: (1) the
       issue is of a public nature; (2) an authoritative determination is required for the future
       guidance of public officers; and (3) there is a likelihood of future recurrences. In re Andrew
       B., 237 Ill. 2d 340, 347 (2010). The exception must be construed narrowly and established by
       a clear showing of each aforementioned criterion. In re Andrew B., 237 Ill. 2d at 347.
¶ 13        Here, respondent challenges the validity of a petition seeking her involuntary admission
       filed more than 24 hours after her admission to the medical floor of Mount Sinai Hospital on
       April 22, 2013, based on her contention that she was being treated psychiatrically. This issue
       presents a question of public nature and substantial public concern because it involves a
       dispute over the procedural requirements for involuntary admission of individuals on an
       inpatient basis. In re Lance H., 2014 IL 114899, ¶ 14. Additionally, an authoritative
       determination of this issue will contribute to the efficient operation of our judicial system.
       In re Robin C., 395 Ill. App. 3d 958, 963 (2009); see also In re Lance H., 2014 IL 114899,
       ¶ 14 (a determination of the issue “would aid the courts and future litigants in administering
       the Mental Health Code”). Moreover, respondent’s own history shows how this issue might
       recur as she has been found subject to involuntary admission at least once before this
       adjudication. In re Lance H., 2014 IL 114899, ¶ 14. Under these circumstances, we conclude
       that the public interest exception to the mootness doctrine applies to this case, and we thus
       need not address the capable-of-repetition exception. In re Laura H., 404 Ill. App. 3d at 290.
¶ 14        On the merits, respondent contends that we should reverse the involuntary admission
       order because the petition was untimely filed in violation of section 3-611 of the Mental
       Health Code (405 ILCS 5/3-611 (West 2012)).
¶ 15        A brief outline of the applicable statutory framework is necessary for an understanding of
       the procedural framework giving rise to this appeal. In re Andrew B., 237 Ill. 2d at 348.
       Section 3-600 of the Mental Health Code authorizes involuntary admission of an individual
       18 years of age or more, in need of immediate hospitalization. 405 ILCS 5/3-600 (West
       2006); see also In re Andrew B., 237 Ill. 2d at 348. Under such circumstances, “a petition
       may be filed with a mental-health facility.” In re Andrew B., 237 Ill. 2d at 348 (citing 405
       ILCS 5/3-601(a) (West 2006)).
¶ 16        Generally, the petition must include a detailed explanation of why the individual is
       subject to involuntary admission and, specifically, signs and symptoms of a mental illness
       and any other behavior supporting the allegation. In re Andrew B., 237 Ill. 2d at 348-49
       (citing 405 ILCS 5/3-601(b)(1) (West 2006)). The petition must also be supported by a
       certificate of a physician or qualified examiner, stating that the individual is subject to
       involuntary admission and requires immediate hospitalization. In re Andrew B., 237 Ill. 2d at
       349 (citing 405 ILCS 5/3-602 (West 2006)). Further, the certifying professional’s statement


                                                  -4-
       must be based on a physical examination of the individual within 72 hours of admission. In
       re Andrew B., 237 Ill. 2d at 349 (citing 405 ILCS 5/3-602 (West 2006)).
¶ 17        As relevant here, section 3-611 of the Mental Health Code requires that the mental health
       facility director file in the trial court the petition and two supporting certificates within 24
       hours following the individual’s admission to the facility. In re Andrew B., 237 Ill. 2d at 349
       (citing 405 ILCS 5/3-611 (West 2006)). A final order for involuntary admission is limited to
       90 days, absent a determination by the trial court that the individual is subject to continued
       involuntary admission. In re Andrew B., 237 Ill. 2d at 349 (citing 405 ILCS 5/3-813 (West
       2006)).
¶ 18        Section 3-611 provides in pertinent part:
                    “§ 3-611. Within 24 hours, excluding Saturdays, Sundays and holidays, after the
                respondent’s admission under this Article, the facility director of the facility shall file
                2 copies of the petition, the first certificate, and proof of service of the petition and
                statement of rights upon the respondent with the court in the county in which the
                facility is located.” (Emphases added.) 405 ILCS 5/3-611 (West 2012).
       The 24-hour filing requirement of section 3-611 “is triggered by an individual’s admission
       under article VI, providing for emergency involuntary admission by certificate.” (Emphasis
       in original.) In re Andrew B., 237 Ill. 2d at 349.
¶ 19        Respondent argues, for purposes of section 3-611, that the underlying admission petition
       was late and, thus, defective because “the petition was not filed within 24 hours of [her]
       admission on April 22.” However, respondent’s construction of the term “admission” as
       meaning only physical entry into a facility is inconsistent with the use of the term in other
       provisions of the Mental Health Code, which allow a patient physically inside a mental
       health facility to be subjected to another “admission” when circumstances warrant further
       treatment or care. In re Andrew B., 237 Ill. 2d at 350 (citing 405 ILCS 5/3-813, 3-801 (West
       2006)). A reasonable construction of these other provisions is that the Mental Health Code
       utilizes the term “ ‘admission’ in a legal sense to describe the individual’s legal status,” and,
       accordingly, “section 3-611’s reference to ‘admission’ is not always limited to the
       individual’s original physical entry” into a mental health facility. In re Andrew B., 237 Ill. 2d
       at 350.
¶ 20        Respondent maintains that she was in a “mental health facility” as defined by the Mental
       Health Code because she received mental health treatment “beginning April 22 and
       continuing throughout her hospital stay,” and in her reply brief, she submits that she was
       “treated as a psychiatric patient, but on a medical floor.”
¶ 21        The Mental Health Code defines “mental health facility” as:
                “any licensed private hospital, institution, or facility or section thereof, and any
                facility, or section thereof, operated by the State or a political subdivision thereof for
                the treatment of persons with mental illness and includes all hospitals, institutions,
                clinics, evaluation facilities, and mental health centers which provide treatment for
                such persons.” 405 ILCS 5/1-114 (West 2012).
¶ 22        Correspondingly, the Mental Health Code defines “licensed private hospital” as “any
       privately owned home, hospital, or institution, or any section thereof which is licensed by the
       Department of Public Health and which provides treatment for persons with mental illness.”
       405 ILCS 5/1-113 (West 2012).


                                                    -5-
¶ 23       Assuming, arguendo, that respondent was in a mental health facility as defined by the
       Mental Health Code, we nonetheless observe that “section 3-611’s 24-hour filing
       requirement is triggered by an individual’s admission under article VI, providing for
       emergency involuntary admission by certificate.” (Emphasis in original.) In re Andrew B.,
237 Ill. 2d at 349. Respondent here was not admitted in a legal sense pursuant to article VI
       when she first entered the medical floor of Mount Sinai Hospital on April 22, 2013;
       Dr. Mirkin testified that respondent was admitted to the medical floor because she was
       experiencing tachycardia and found to be severely anemic. Furthermore, the plain language
       of the statutory definitions of “mental health facility” and “licensed private hospital”
       recognizes that there may be sections within a licensed private hospital dedicated to
       treatment of mentally ill patients. In re Moore, 301 Ill. App. 3d 759, 766 (1998). “Those
       sections or units, and not the entire hospital, are mental health facilities for purposes of the
       involuntary admission provisions of the [Mental Health] Code.” In re Moore, 301 Ill. App. 3d
       at 766. This is consistent with Dr. Mirkin’s explanation that respondent was monitored by a
       psychiatrist and a sitter throughout her stay on the medical floor, considering her prior
       admission to the “psychiatric unit” of Mount Sinai Hospital in January of the same year and
       her failure to take her medications. Because respondent was not admitted under article VI of
       the Mental Health Code (405 ILCS 5/3-600 et seq. (West 2010)) on April 22, 2013, the
       24-hour filing requirement of section 3-611 is inapplicable. In re Andrew B., 237 Ill. 2d at
       349-50. We thus conclude that the May 9, 2013, petition seeking respondent’s emergency
       inpatient admission by certificate was timely as it was filed within 24 hours after it was
       presented to Connie Shay-Hadley, the mental health facility director at Mount Sinai Hospital.
       In re Andrew B., 237 Ill. 2d at 351.
¶ 24       Accordingly, we affirm the order of the circuit court of Cook County finding respondent
       to be a person subject to involuntary admission on an inpatient basis.

¶ 25      Affirmed.




                                                  -6-